



COURT OF APPEAL FOR ONTARIO

CITATION: Conway (Re), 2012 ONCA 519

DATE: 20120730

DOCKET: C54196

Rosenberg, Sharpe and Juriansz JJ.A.

IN THE MATTER OF:  Paul Conway

Suzan E. Fraser, for the appellant

Riun Shandler and Maura Jette, for the Attorney General

Janice Blackburn, for the Centre for Addiction and
    Mental Health

Heard: June 27, 2012

On appeal against the disposition of the Ontario Review
    Board dated, August 3, 2011.

ENDORSEMENT

[1]

The appellant Paul Conway appeals from the August 3, 2011 disposition of
    the Ontario Review Board. The appellant has been detained in various
    psychiatric facilities for almost 30 years since he was found not guilty by
    reason of insanity on a charge of sexual assault with a weapon. The appellants
    history in various institutions is summarized in the Boards reasons. At the
    time of the lengthy hearing that gives rise to this appeal, the appellant was
    held at the Centre for Addiction and Mental Health, where he had resided since
    2005. The hearing conducted by the Board incorporated the appellants annual
    review, a restriction of liberties hearing and a review of the appellants 2006
    disposition. In the course of the hearing, in light of the decision of the
    Supreme Court of Canada in
R. v. Conway, 2010 SCC 22
, the Board also
    considered the appellants application for a declaration that his rights under
    the
Canadian Charter of Rights and Freedoms
were infringed and for a
    remedy under s. 24(1) of the
Charter
. The alleged
Charter
violations
    centre on the appellants transfer to South Pod in late 2009.

[2]

The appellant sought a conditional discharge as a s. 24(1) remedy for
    the alleged
Charter
violations. The Board held that the appellants
Charter
rights were not infringed. It found that the appellant remained a significant
    threat to the safety of the public and that the least restrictive and least
    onerous disposition was detention in a hospital. However, because of the
    appellants inability or unwillingness to engage with the staff at CAMH, and to
    attempt a fresh start, the Board ordered that the appellant be detained at
    the medium secure unit of the St. Josephs Healthcare, Hamilton, Centre for
    Mountain Health Services. The Board included conditions in its order concerning
    privileges.

[3]

We do not find it necessary to review the facts leading up to the
    appellants transfer to South Pod at CAMH. Suffice it to say, the appellants
    behaviour and conduct made it impossible for him to remain with other patients.
    Thereafter, a stalemate developed where the appellant continually rebuffed
    attempts by the staff to reintegrate him into the general population of
    patients. We are satisfied that the Boards finding that the transfer to South
    Pod was necessary was reasonable. We are also satisfied that the finding that
    the appellant remains a significant threat to the safety of the public is fully
    justified. The appellant suffers from a serious mental disorder for which he
    refuses treatment. For the following reasons, the appeal is therefore
    dismissed.

The
Charter
claims

[4]

The appellant submits that his transfer to South Pod violated his
    rights under ss. 7 and 9 of the
Charter
. The appellants core
    submission is that he was detained in South Pod in a form of virtual
    segregation that is not the least onerous and least restrictive measure and is
    contrary to the
Charter
. Assuming that the transfer to South Pod
    constitutes detention within the meaning of s. 9 and a restriction on liberty
    that triggers review under s. 7, we agree with the Board that the detention was
    not arbitrary and that the restriction on liberty was in accordance with the principles
    of fundamental justice. The numerous ways in which CAMH attempted to
    accommodate the appellant up to late 2009 are set out in the Boards reasons.
    The initial transfer to South Pod was required by the appellants conduct,
    which made him a danger to other patients and staff. The decision was made in
    accordance with Part XX.1 of the
Criminal Code
and the terms of the
    previous order of the Board. As required by Part XX.1, the hospital applied to
    the Board for a restriction of liberty hearing. Pending that hearing, the
    appellant rebuffed reasonable attempts by the CAMH staff to gradually
    reintegrate him into the general patient population. The appellants reasons
    for doing so are set out in the materials. For example, he considered some of
    the conditions imposed by the hospital to be unreasonable and unattainable. It
    also seems that at some point the appellant decided to litigate his concerns
    and therefore refused to engage in any kind of conduct that he viewed might
    undermine his litigation position. Whatever the reasons, we agree with the
    Board that the measures taken by CAMH, including the transfer and continued
    stay on South Pod, were reasonable. We agree with the Boards reasons as found
    in paragraphs 71 to 79.

[5]

The appellant submits that his detention in South Pod was unlawful
    because it did not comply with the
Mental Health Act
. We do not agree.
    The hospital complied with the decision of the Board and the provisions of Part
             XX.1 of the
Criminal Code
.

When he was subjected to a
    significant restriction on his liberty, the appellant was afforded a hearing in
    accordance with s. 672.81(2), a procedure not available under the
Mental
    Health Act
. We are satisfied that the appellants continued detention was
    lawful.

[6]

We would not give effect to the appellants submission that his
Charter
rights were infringed.

Conditional Discharge as a Stand-Alone Remedy

[7]

The appellant submits that the Board erred in holding that a conditional
    discharge is not available as a stand-alone remedy under s. 24(1). The
    appellants submission comes to this. Even if there were no conditions that
    could be crafted to ensure the safety of the public, if the Board found a
    violation of the appellants
Charter
rights, it could grant a
    conditional discharge. It is not strictly necessary to consider this ground of
    appeal since we agree with the Board that there was no violation of the
    appellants
Charter
rights. However, to avoid the matter having to be
    relitigated and since we heard full argument on the issue, we have decided to
    address the matter.

[8]

As the Board noted, the issue of absolute discharge as a remedy was
    considered by the Supreme Court of Canada in
R. v. Conway
. The court
    held that to unconditionally release a dangerous patient without the requisite
    treatment to resolve the patients dangerousness would frustrate the Boards
    mandate and undermine the balance required by s. 672.54. The same reasoning
    applies to a conditional discharge as a remedy where there are no conditions
    that could be imposed that would resolve the accuseds dangerousness. We agree
    with the Boards reasons at paragraph 92:

[I]f, after considering the four factors set out in s. 672.54
    of the
Criminal Code
, the Review Board finds that an NCR patients
    current level of dangerousness requires his detention in hospital (as the Board
    did in this case), by granting a
Charter
remedy of a conditional
    discharge, the Board would be frustrating its statutory mandate to protect
    public safety and to assess and treat NCR patients with a view to reintegration
    rather than recidivism (see
Conway, supra
, para. 99).

[9]

The Supreme Court of Canada has repeatedly held that s. 24(1) should be
    interpreted in a broad and purposive way and that tribunals of competent
    jurisdiction should be encouraged to use novel and creative remedies, see
Doucet-Boudreau
    v. Nova Scotia (Minister of Education)
,
[2003] 3 S.C.R. 3 and
Vancouver
    (City) v. Ward
, 2010 SCC 27. However, the holding in
R. v. Conway
makes it clear that the Board has no jurisdiction to grant a remedy that would
    endanger the safety of the public and frustrate the Boards mandate.

The Filing of the Appellants Affidavit

[10]

The
    appellant submits that the Board erred in refusing to permit him to file the
    affidavit he had prepared for the
habeas corpus
proceedings. Decisions
    as to the admissibility of evidence and the form in which evidence should be
    presented are within the discretion of the Board. This court can intervene only
    if the Boards decision was unreasonable or deprived the appellant of a fair
    hearing. The Boards decision not to admit the affidavit was reasonable. The
    appellant was available to testify and did in fact testify for many days. The
    lengthy affidavit, prepared for a different purpose, contained much irrelevant
    material. The Boards decision did not deprive the appellant of a fair hearing.
    As we have said, the appellant testified over many days. The Board was
    accommodating and gave the appellant considerable licence. He had ample
    opportunity to state his case and answer the case put by the hospital.  We
    would not give effect to this ground of appeal.

Disclosure

[11]

The appellant submits that the Board erred in refusing to order
    production and disclosure of all of the documents in the Hospitals possession
    and in particular all of the emails that related to his care. We would not give
    effect to this ground of appeal. The appellant has had extensive disclosure of
    records relating to his care including the complete package of CAMH Progress
    Notes. Despite this extensive disclosure, the appellant has not been able to identify
    any record that might have been of assistance at the hearing. The Board did not
    make any error in refusing to order further disclosure.


DISPOSITION

[12]

Accordingly
    the appeal is dismissed.

M. Rosenberg J.A.

Robert J. Sharpe J.A.

R. G. Juriansz J.A.


